UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 18, 2012 NATIONAL BANKSHARES, INC. (Exact name of Registrant as specified in its charter) Virginia 0-15204 54-1375874 (State or other jurisdiction of incorporation or organization) (Commission File No.) (I.R.S. Employer Identification No.) 101 Hubbard Street Blacksburg, VA 24060 (Address of principal executive offices) (540) 951-6300 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Not applicable Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02.RESULTS OF OPERATIONS, FINANCIAL STATEMENTS AND EXHIBITS On October 18, 2012, National Bankshares, Inc. issued a press release announcing and commenting on its financial results for the quarter and nine months ended September 30, 2012.A copy of the press release is attached as Exhibit 99.1. ITEM 9.01.FINANCIAL STATEMENTS AND EXHIBITS (a) Exhibits 99.1National Bankshares, Inc. Press Release, dated October 18, 2012. SIGNATURE Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. NATIONAL BANKSHARES, INC. Date:October 18, 2012 By:/s/ JAMES G. RAKES James G. Rakes Chairman President and CEO Page 2 of 2 Pages
